DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/31/2022 has been entered. Claims 1-8 remain for examination. 

Allowable Subject Matter
Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments regarding claim1 filed on 5/31/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. an electronic device as recited in claim 1, comprising: 
a device body comprising at least one supporting structure; 
a first antenna module disposed on4he-d-the at least one supporting structure; 
a second antenna module disposed onat least one supporting structure; and 
an electrically conductive structure overlapped with the at least one supporting structure, wherein a portion of the electrically conductive structure is extended outside the at least one supporting structure, the electrically conductive structure comprises 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887